Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 1 of 6 PageID #:587

                                                                               1

  1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
  2                             EASTERN DIVISION

  3
      UNITED STATES OF AMERICA,                )
  4                                            )
                            Plaintiff,         )
  5                                            )
                                               )
  6   -vs-                                     )   Case No. 17 CR 371-1
                                               )
  7                                            )   Chicago, Illinois
      ROMEO BLACKMAN, a/k/a "O" or             )   November 8, 2018
  8   "O-Dog,"                                 )   9:00 a.m.
                                               )
  9                         Defendant.

10
                           TRANSCRIPT OF PROCEEDINGS
11                  BEFORE THE HONORABLE JOHN J. THARP, JR.

12    APPEARANCES:

13    For the Plaintiff:          UNITED STATE'S ATTORNEY'S OFFICE
                                  BY: MR. ALBERT BERRY III
14                                219 S. Dearborn Street
                                  Suite 500
15                                Chicago, IL 60604

16    For the Defendant:          DUANE MORRIS LLP
                                  BY: MR. CHRISTOPHER T. GROHMAN
17                                190 S. LaSalle Street
                                  Suite 3700
18                                Chicago, IL 60603

19

20

21

22    Court Reporter:             KELLY M. FITZGERALD, CSR, RMR, CRR
                                  Official Court Reporter
23                                United States District Court
                                  219 South Dearborn Street, Room 1420
24                                Chicago, Illinois 60604
                                  Telephone: (312) 818-6626
25                                kmftranscripts@gmail.com
Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 2 of 6 PageID #:587

                                                                                     2

  1      (Proceedings heard in open court:)

  2               THE CLERK:     U.S.A. v. Blackman, 17 CR 371.

  3               MR. BERRY:     Good morning, Your Honor.         Albert Berry,

  4   B-e-r-r-y, for the United States.

  5               MR. GROHMAN:     Good morning, Your Honor.          Christopher

  6   Grohman on behalf of Mr. Blackman who is in custody.                 I don't

  7   see him.

  8               THE COURT:     Nor do we have any marshals here.

  9               MR. GROHMAN:     I'll waive his appearance.

10                THE COURT:     All right.     Do we know why we don't have

11    Mr. Blackman?

12                THE CLERK:     No.   I will check, but I don't have any

13    reason at the moment.        I will check with the marshals.

14                THE COURT:     Let's follow up on that.         We'll go

15    forward with the waiver.         Obviously if there's anything that

16    requires Mr. Blackman's presence, we can reconvene as

17    necessary.

18                MR. GROHMAN:     So instead of -- I have not received a

19    plea agreement on this case.          Instead I received a RICO

20    indictment where Mr. Blackman is death penalty eligible which

21    is now in front of Judge Blakey.           I think the arraignment was

22    last week.

23                THE COURT:     I saw something about that.

24                MR. GROHMAN:     So I'm happy to stay this case.             I'm

25    happy to view a plea agreement on this case, whatever the
Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 3 of 6 PageID #:587

                                                                               3

  1   government and the Court wants to do.

  2               THE COURT:     Mr. Berry?

  3               MR. BERRY:     Your Honor, I don't think a plea

  4   agreement is going to be coming on this case from the

  5   government.      I don't want to say for sure, but I'm pretty sure

  6   that one won't be coming from the government on this case.

  7               I don't know how the Court feels about staying this

  8   case.    I spoke to Mr. Grohman.         There's a possibility that

  9   there could be a plea declaration that he would want to do,

10    but I would proceed however -- whichever way the Court sees

11    fit.

12                MR. GROHMAN:     I've never had a case where the

13    government has refused to offer me a plea agreement.

14                MR. BERRY:     I'm not technically refusing, Your Honor.

15    I'm pretty sure that a plea agreement would encompass all of

16    the defendant's behavior and some of that behavior being him

17    being charged with multiple violent crimes in aid of

18    racketeering, and some are RICO.           This ties into that in some

19    kind of way.

20                THE COURT:     Well, you know, I mean, there's different

21    ways to address the complexities of resolving one case while

22    another case remains active, but I'm not at liberty to make

23    suggestions or influence that dialogue.

24                So, you know, if the government, I take it, has not

25    and at this point has no immediate intention of offering a
Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 4 of 6 PageID #:587

                                                                                   4

  1   plea agreement, then we either need to move forward and set

  2   this case for trial or, you know, it would remain open for the

  3   defendant to enter a plea without a plea agreement; or I

  4   presume, though I've never indefinitely stayed a criminal

  5   prosecution, you know, while another criminal prosecution was

  6   advancing, I presume that could be done, so I would want to

  7   see some authority if that's the course the parties want to

  8   take.

  9               MR. BERRY:     Well, may I make a suggestion,

10    Your Honor?      And I know this case has been going on for a

11    little while now.       We could have a short status.           I could

12    discuss with Mr. Grohman what it is specifically that he would

13    like.    I understand that he would like a plea agreement.                I'll

14    go through my supervisory chain and see if that's possible.

15    And I think, you know, if that's not possible, I'll let

16    Mr. Grohman know.       The issue is where -- the stipulations to

17    the facts.     I think that might be the biggest holdup in this

18    case.    And if that's the case, then if Mr. Grohman wants to

19    proceed with a plea declaration, then we'll know by a short

20    date, or a plea agreement, Your Honor, if that's okay with the

21    defendant and the Court.

22                MR. GROHMAN:     That's fine with me.

23                THE COURT:     Okay.    Why don't we come back in four

24    weeks.

25                MR. BERRY:     That works for the government,
Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 5 of 6 PageID #:587

                                                                               5

  1   Your Honor.

  2               THE COURT:     Have that discussion and be prepared to

  3   tell me what you want to do, or if you're not in agreement,

  4   what you want to do and what you want to do.

  5               MR. BERRY:     I will be prepared to do that,

  6   Your Honor.

  7               THE COURT:     Okay.

  8               THE CLERK:     Status set for December the 5th at 9:00.

  9               MR. BERRY:     That date works for the government.

10                MR. GROHMAN:     That's fine, Your Honor.

11                THE COURT:     Okay.

12                MR. BERRY:     And, Your Honor, I am making a motion to

13    exclude time in the interest of justice so that we can -- the

14    parties can confer involving possible disposition of this case

15    or this case going to trial, the reason being the complexities

16    that come into play with the other indictment that has been

17    brought down on defendant.

18                MR. GROHMAN:     No objection.

19                THE COURT:     All right.     On that basis, recognizing

20    the complexity of the issues, given the pendency of the two

21    different prosecutions, I'll exclude time through December

22    5th.    I find the ends of justice in excluding that time

23    outweigh the public and the defendant's interest in a speedy

24    trial.

25                MR. GROHMAN:     Okay.
Case: 1:17-cr-00371 Document #: 126 Filed: 12/19/18 Page 6 of 6 PageID #:587

                                                                               6

  1               MR. BERRY:     Thank you, Your Honor.

  2               THE COURT:     Okay.    Thanks.

  3      (Which were all the proceedings heard.)

  4

  5                                    CERTIFICATE

  6      I certify that the foregoing is a correct transcript from

  7   the record of proceedings in the above-entitled matter.

  8   /s/Kelly M. Fitzgerald                         December 12, 2018

  9
      Kelly M. Fitzgerald                            Date
10    Official Court Reporter

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
